DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Improved performance of nonlinear CPA-systems by spectral clipping” (Seise: submitted by applicant 12/1/2020).
	For claim 1, Seise teaches a laser device (fig 4) comprising: 
a laser source configured to generate a pulse having a duration (fig. 4, modelocked oscillator, 400fs); 
a pulse stretcher configured to increase the duration of the pulse (fig. 4: Offner-stretcher); 
a spectral filter configured to select a frequency range of the pulse (fig. 4; p. 75800X-5, experiment and results section, lines 10-12; spectral clipping is done by blocking of both outer parts of the mirror);

a pulse compressor configured to decrease the duration of the pulse (fig. 4, compressor).
Seise teaches spectral filtering of the stretched pulse eliminates uncompressible phase terms so as to increase the peak power of the output pulse (page 75800X-2, lines 23-26, between equations (4) and (5) and page 75800X-3, final paragraph).
Seise does not explicitly teach the spectral filtering of the stretched pulse effects a nonlinear phase in the nonlinear phase component that is used to introduce a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase the temporal Strehl ratio of the output pulse.
However, the claimed device and the device of Seise are structurally similar and spectral filtering in both cases is used to increase the peak output power. The spectral filters are expected to further operate in the same manor including effecting a nonlinear phase in the nonlinear phase component that introduces a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase the temporal Strehl ratio of the output pulse along with the increased peak power.
For claim 3, Seise teaches the spectral filter is tunable to enable tuning of the nonlinear phase effect (fig. 6, shows different hc parameter, i.e. tuned spectral filtering).
For claim 4, Seise teaches an amplifier before the compressor to increase a power or energy of the output pulse (fig. 6, fiber amp).
For claim 5, Seise teaches the amplifier provides some or all of the nonlinear phase (p. 75800X-2, line 4-5).
For claim 6, Seise teaches the laser source is configured to generate the pulse with a near-gaussian spectrum (fig. 2 and 3).
For claim 7, Seise teaches the pulse stretcher is configured to apply a positive dispersion sufficient to increase the duration of the pulse by at least 10 times the transform-limited pulse duration (fig. 4, : Offner-stretcher 400-fs to 140 ps).
For claim 9, Seise teaches the nonlinear phase accumulation is < 50π (fig. 5, 1 rad <50 π).  
For claim 10, Seise teaches a method of shaping a laser pulse spectrum comprising: 
generating a pulse having a duration with a laser source (fig. 4, modelocked oscillator, 400fs); 
increasing the duration with a pulse with a pulse stretcher (fig. 4: Offner-stretcher 400 fs to 140 ps); 
selecting a frequency range of the pulse with a spectral filter (fig. 4; p. 75800X-5, experiment and results section, lines 10-12; spectral clipping is done by blocking of both outer parts of the mirror); 
causing a nonlinear phase in the pulse with a nonlinear phase component (fig. 4, fiber amp; p. 7800X-2, par. 2 “spectral nonlinear phase…accumulated during the amplification process”); and 

Seise teaches spectral filtering of the stretched pulse eliminates uncompressible phase terms so as to increase the peak power of the output pulse (page 75800X-2, lines 23-26, between equations (4) and (5) and page 75800X-3, final paragraph).
Seise does not explicitly teach the spectral filtering of the stretched pulse effects a nonlinear phase in the nonlinear phase component that is used to introduce a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase the temporal Strehl ratio of the output pulse.
However, the claimed device and the device of Seise are structurally similar and spectral filtering in both cases is used to increase the peak output power. The spectral filters are expected to further operate in the same manor including effecting a nonlinear phase in the nonlinear phase component that introduces a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase the temporal Strehl ratio of the output pulse along with the increased peak power.
For claim 12, Seise teaches tuning the spectral filter to adjust the nonlinear phase effect. (fig. 6, shows different hc parameter, i.e. tuned spectral filtering).
For claim 13, Seise teaches amplifying before decreasing the duration of the pulse to increase a power or energy of the output pulse (fig. 6, fiber amp).
For claim 15, Seise teaches managing the nonlinear phase by optimizing one or more of: fiber size, fiber length, pulse energy, or an amplification element before the .
Claim Rejections - 35 USC § 103
Claim 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over "Improved performance of nonlinear CPA-systems by spectral clipping” (Seise: submitted by applicant 12/1/2020).
For claims 8 and 14, Seise teaches the spectral filter is configured to maximize the pulse peak power by changing the spectral positions of the clipping on each side of the spectrum of the pulse (p. 75800X-2, “It is even possible to increase the peak-power and the pulse quality with the right clipping bandwidth,” lines 22-23).
Seise does not explicitly teach the changing of the spectral positions of the clipping is done independently. Seise only teaches general clipping by blocking outer part of the mirror in the stretcher as discussed in the rejection of claim 1 above.  The examiner took official notice in the previous office action that it was well-known in the arts before the effective filing date of the claimed invention to place multiple beam blocks in multiple positions in order to block different regions of the beam; the applicant did not traverse and the use of multiple beam blocks is therefore taken to be admitted prior art. It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different beam blocks for each outer part of the mirror in order to block different positions of the beam as was known in the art.  The use of different beam blocks allows for independent changing of the clipping of each side of spectrum.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 10, the applicant argues on page 5-6, particularly at page 5, paragraph 7, that there is no disclosure in Seise that blocking the outer spectral parts of the mirror forming the stretcher would effect a non-linear phase in the doped fiber amplifier that is used to introduce a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase temporal Strehl ratio and the peak power of the output pulse. However, as discussed in the rejection above 
Seise teaches spectral filtering of the stretched pulse eliminates uncompressible phase terms so as to increase the peak power of the output pulse (page 75800X-2, lines 23-26, between equations (4) and (5) and page 75800X-3, final paragraph).
Seise does not explicitly teach the spectral filtering of the stretched pulse effects a nonlinear phase in the nonlinear phase component that is used to introduce a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of nonlinear phase accumulation so as to increase the temporal Strehl ratio of the output pulse.
However, the claimed device and the device of Seise are structurally similar and spectral filtering in both cases is used to increase the peak output power. The spectral filters are expected to further operate in the same manor including effecting a nonlinear phase in the nonlinear phase component that introduces a desirable phase or dispersion to offset higher-order dispersion terms of the laser pulse in the presence of 
Applicant, at page 6, third paragraph, argues that claims 3-7, 9, 10, 12, 13 and 15 are allowable as they depend from claims 1 and 10. However, claims 1 and 10 are not deemed to be allowable, therefore, claims 3-7, 9, 10, 12, 13 and 15 cannot be allowable based on their dependency.
With regard to the rejection of claims 8 and 14 under 35 USC 103, the applicant describes the invention on pages 6-7 and asserts on page 7 first paragraph that a skilled person would not have found it obvious to modify the teaching Seise to arrive at the features of claim 1; however, the teaching of Seise has not been modified to arrive at the invention of claim 1.  Applicant, at page 7, third paragraph, argues that claims 8 and 14 are allowable as they depend from claims 1 and 10. However, claims 1 and 10 are not deemed to be allowable, therefore, claims 8 and 14 cannot be allowable based on their dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828